 


 HR 1475 ENR: Korean War Veterans Memorial Wall of Remembrance Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 1475 
 
AN ACT 
 To authorize a Wall of Remembrance as part of the Korean War Veterans Memorial and to allow certain private contributions to fund that Wall of Remembrance. 
 
 
1.Short titleThis Act may be cited as the Korean War Veterans Memorial Wall of Remembrance Act. 2.Wall of remembrance (a)Authorization (1)In generalNotwithstanding section 8908(c) of title 40, United States Code, the Korean War Veterans Memorial Foundation, Inc., may construct a Wall of Remembrance at the site of the Korean War Veterans Memorial.
(2)Requirement
(A)In generalThe Wall of Remembrance shall include a list of names of members of the Armed Forces of the United States who died in the Korean War, as determined by the Secretary of Defense, in accordance with subparagraph (B). (B)Criteria; submission to the secretary of the interiorThe Secretary of Defense shall—
(i)establish eligibility criteria for the inclusion of names on the Wall of Remembrance under subparagraph (A); and (ii)provide to the Secretary of the Interior a final list of names for inclusion on the Wall of Remembrance under subparagraph (A) that meet the criteria established under clause (i).
(3)Additional informationThe Wall of Remembrance may include other information about the Korean War, including the number of members of the Armed Forces of the United States, the Korean Augmentation to the United States Army, the Republic of Korea Armed Forces, and the other nations of the United Nations Command who, in regards to the Korean War— (A)were killed in action;
(B)were wounded in action; (C)are listed as missing in action; or
(D)were prisoners of war. (b)Commemorative works actExcept as provided in subsection (a)(1), chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall apply.
(c)No federal fundsNo Federal funds may be used to construct the Wall of Remembrance.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 